Detailed Action
Applicant amended claims 1-3, 5, 9-12 and 15-18 and presented claims 1-20 for examination on 05/24/2022. 

Claim Objections
Claims 6-7, 13-14 and 19-20 are objected to for the following informalities.
The claims recite the limitation “the first percentage of all assets”; there are  insufficient antecedent bases for the limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett et al., Pub. No.: US 2013/0336543 (Bennett), in view of Wood et al., Pub. No.: US 2015/0363409 (Wood).

Claim 1.	Bennett teaches:
A method comprising:
selecting, by a computing device, a subset of assets from a media library that comprises a plurality of assets; (¶ 18, a candidate collection is selected)
identifying, by the computing device, a plurality of elements that each appear in at least one asset of the subset of assets, the elements comprising objects, scenes, and people; (¶¶ 22, 28, elements/objects such as, “people, landmarks, buildings, automobiles, animals, and the like” is identified in the candidate collection)	
creating, by the computing device, semantic mappings for a first subset of the plurality of elements without creating semantic mappings for a second subset of the plurality of elements at least by:
determining, by the computing device, whether a first element of the plurality of elements appears in at least a particular percentage of the subset of assets, the particular percentage being less than 100%; (¶¶ 22-23, 29, 44, 54, wherein an “image score may be calculated or adjusted based on the frequency with which an individual appears in a set of images that are being analyzed” in ¶ 29, indicates that occurrence of elements are determined; wherein “the plurality of photo candidates may be ranked according to the score assigned to each image, and the number of images desired for the highlight collection…a user may specify a threshold number of images that should be included in the highlight collection” in ¶ 22, indicates that a first element/object of the plurality of elements appears in less than 100% of the plurality of photo candidates) 
responsive to determining that the first element appears in at least the particular percentage of the subset of assets: (¶ 29, wherein an “image score may be calculated or adjusted based on the frequency with which an individual appears in a set of images that are being analyzed” indicates that occurrence of elements are determined; ¶¶ 22-23, 44, 54)
creating, by the computing device, a semantic mapping comprising the first element and a corresponding element semantic score assigned to the first element, wherein the element semantic score numerically represents a user's preference for the first element; (¶¶ 21-22, 44, 60, the number of occurrence of the first element, e.g., an individual in images is a numerical score used for scoring an image; presence or the number of occurrence of an element represents a user’s preference for the element)
determining, by the computing device, whether a second element of the plurality of elements appears in at least the particular percentage of the subset of assets; and (¶¶ 21-22, 29, 44, 60, the number of occurrence of a second element/object, e.g., an animal in images is a numerical score used for scoring an image)
responsive to determining that the second element does not appear in at least the particular percentage of the subset of assets, refraining from creating any semantic mapping for the second element; (¶¶ 20-23, 29, 44, elements are selected based on the number of occurrence/frequency in a subset of the candidate collection for being included in the highlight collection; ¶ 42, wherein “a user may indicate that images with one or more individuals should receive a reduced score or be excluded from inclusion in the highlight collection” or ¶ 45, wherein “a user may wish to prioritize images that include groups of people, but not images of individual people” indicates that semantic mapping is not created for a second element/object, e.g., one individual)
computing, by the computing device, a first asset semantic score for a first asset in the plurality of assets based on a first set of element semantic scores corresponding to elements of the first subset of elements in the first asset; (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
computing, by the computing device, a second asset semantic score for a second asset in the plurality of assets based on a second set of element semantic scores corresponding to elements of the first subset of elements in the second asset; and (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
based at least on the first asset semantic score being higher than the second asset semantic score:
presenting, by the computing device, the first asset and the second asset in a user interface of the computing device. (¶¶ 23, 25, the displayed highlight collection includes ranked images)
Bennett did not specifically teach presenting the first asset more prominently than the second asset.  
Wood teaches presenting the first asset more prominently than the second asset.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Bennett teaches selecting ranked images for presentation as shown above. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting the first asset more prominently than the second asset in Bennett because doing so would further increase usability of Bennett by displaying an image with a score higher than other images in a projected manner.

Claim 9.	Bennett teaches:
A system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
selecting a subset of assets from a media library that comprises a plurality of assets; (¶ 18, a candidate collection is selected)
identifying a plurality of elements that each appear in at least one asset of the subset of assets, the elements comprising objects, scenes, and people; (¶ 22, elements, such as individuals, animals, landmarks, etc., to be identified in the candidate collection are determined)	
creating semantic mappings for a first subset of the plurality of elements without creating semantic mappings for a second subset of the plurality of elements at least by:
determining whether a first element of the plurality of elements appears in at least a particular percentage of the subset of assets, the particular percentage being less than 100%; (¶¶ 22-23, 29, 44, 54, wherein an “image score may be calculated or adjusted based on the frequency with which an individual appears in a set of images that are being analyzed” in ¶ 29, indicates that occurrence of elements are determined; wherein “the plurality of photo candidates may be ranked according to the score assigned to each image, and the number of images desired for the highlight collection…a user may specify a threshold number of images that should be included in the highlight collection” in ¶ 22, indicates that a first element/object of the plurality of elements appears in less than 100% of the plurality of photo candidates)
responsive to determining that the first element appears in at least the particular percentage of the subset of assets: (¶ 29, wherein an “image score may be calculated or adjusted based on the frequency with which an individual appears in a set of images that are being analyzed” indicates that occurrence of elements are determined; ¶¶ 22-23, 44, 54)
creating a semantic mapping comprising the first element and a corresponding element semantic score assigned to the first element, wherein the element semantic score numerically represents a user's preference for the first element; (¶¶ 21-22, 44, 60, the number of occurrence of the first element, e.g., an individual in images is a numerical score used for scoring an image; presence or the number of occurrence of an element represents a user’s preference for the element)
determining whether a second element of the plurality of elements appears in at least the particular percentage of the subset of assets; and (¶¶ 21-22, 29, 44, 60, the number of occurrence of a second element/object, e.g., an animal in images is a numerical score used for scoring an image)
responsive to determining that the second element does not appear in at least the particular percentage of the subset of assets, refraining from creating any semantic mapping for the second element; (¶¶ 20-23, 29, 44, elements are selected based on the number of occurrence/frequency in a subset of the candidate collection for being included in the highlight collection; ¶ 42, wherein “a user may indicate that images with one or more individuals should receive a reduced score or be excluded from inclusion in the highlight collection” or ¶ 45, wherein “a user may wish to prioritize images that include groups of people, but not images of individual people” indicates that semantic mapping is not created for a second element/object, e.g., one individual)
computing a first asset semantic score for a first asset in the plurality of assets based on a first set of element semantic scores corresponding to elements of the first subset of elements in the first asset; (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
computing a second asset semantic score for a second asset in the plurality of assets based on a second set of element semantic scores corresponding to elements of the first subset of elements in the second asset; and (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
based at least on the first asset semantic score being higher than the second asset semantic score:
presenting the first asset and the second asset in a user interface of the computing device. (¶¶ 23, 25, the displayed highlight collection includes ranked images)
Bennett did not specifically teach presenting the first asset more prominently than the second asset.  
Wood teaches presenting the first asset more prominently than the second asset.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Bennett teaches selecting ranked images for presentation as shown above. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting the first asset more prominently than the second asset in Bennett because doing so would further increase usability of Bennett by displaying an image with a score higher than other images in a projected manner.

Claim 15.	Bennett teaches:
A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
selecting a subset of assets from a media library that comprises a plurality of assets; (¶ 18, a candidate collection is selected)
identifying a plurality of elements that each appear in at least one asset of the subset of assets, the elements comprising objects, scenes, and people; (¶¶ 22, 28, elements/objects such as, “people, landmarks, buildings, automobiles, animals, and the like” is identified in the candidate collection)	
creating semantic mappings for a first subset of the plurality of elements without creating semantic mappings for a second subset of the plurality of elements at least by:
determining whether a first element of the plurality of elements appears in at least a particular percentage of the subset of assets, the particular percentage being less than 100%; (¶¶ 22-23, 29, 44, 54, wherein an “image score may be calculated or adjusted based on the frequency with which an individual appears in a set of images that are being analyzed” in ¶ 29, indicates that occurrence of elements are determined; wherein “the plurality of photo candidates may be ranked according to the score assigned to each image, and the number of images desired for the highlight collection…a user may specify a threshold number of images that should be included in the highlight collection” in ¶ 22, indicates that a first element/object of the plurality of elements appears in less than 100% of the plurality of photo candidates) 
responsive to determining that the first element appears in at least the particular percentage of the subset of assets: (¶¶ 22-23, 44, elements, such as individuals, animals, landmarks, etc., should be identified in a subset of the candidate collection for being included in a highlight collection) 
creating a semantic mapping comprising the first element and a corresponding element semantic score assigned to the first element, wherein the element semantic score numerically represents a user's preference for the first element; (¶¶ 21-22, 44, 60, the number of occurrence of the first element, e.g., an individual in images is a numerical score used for scoring an image; presence or the number of occurrence of an element represents a user’s preference for the element)
determining whether a second element of the plurality of elements appears in at least the particular percentage of the subset of assets; and (¶¶ 21-22, 29, 44, 60, the number of occurrence of a second element/object, e.g., an animal in images is a numerical score used for scoring an image)
responsive to determining that the second element does not appear in at least the particular percentage of the subset of assets, refraining from creating any semantic mapping for the second element; (¶¶ 20-23, 29, 44, elements are selected based on the number of occurrence/frequency in a subset of the candidate collection for being included in the highlight collection; ¶ 42, wherein “a user may indicate that images with one or more individuals should receive a reduced score or be excluded from inclusion in the highlight collection” or ¶ 45, wherein “a user may wish to prioritize images that include groups of people, but not images of individual people” indicates that semantic mapping is not created for a second element/object, e.g., one individual)
computing a first asset semantic score for a first asset in the plurality of assets based on a first set of element semantic scores corresponding to elements of the first subset of elements in the first asset; (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
computing a second asset semantic score for a second asset in the plurality of assets based on a second set of element semantic scores corresponding to elements of the first subset of elements in the second asset; and (¶¶ 21-223, 44, 60, images are scored and ranked based on the presence or the number of occurrence of elements  of the first element, e.g., an individual in images is a numerical score used for scoring an image)
based at least on the first asset semantic score being higher than the second asset semantic score:
presenting the first asset and the second asset in a user interface of the computing device. (¶¶ 23, 25, the displayed highlight collection includes ranked images)
Bennett did not specifically teach presenting the first asset more prominently than the second asset.  
Wood teaches presenting the first asset more prominently than the second asset.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Bennett teaches selecting ranked images for presentation as shown above. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting the first asset more prominently than the second asset in Bennett because doing so would further increase usability of Bennett by displaying an image with a score higher than other images in a projected manner.

Claim 3.	Bennett as modified teaches:
The method as recited in claim 1, wherein selecting the subset of assets from the plurality of assets comprises:
obtaining, by the computing device, first information describing user interactions with the plurality of assets of the media library; (Bennett, ¶ 18, a candidate collection is selected based on the user selection; Wood, ¶¶ 38, 40, 55-56, a final priority score is based on the behavioral measures)
generating, by the computing device, a plurality of interaction scores based on the first information, one interaction score for each respective asset of the media library; and (Wood, ¶¶ 38, 40, 55-56, a final priority score is based on the behavioral measures)
selecting the subset of assets based at least on the interaction scores corresponding to the subset of assets. (¶ 18, a candidate collection is selected based on the user selection; Wood, ¶¶ 38, 40, 55-56, a candidate media assets are selected based on based on the behavioral measures such as “viewing time, magnification, editing, printing, or sharing”)
Claims 11 and 17 are rejected under the same rationale as claim 3.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett in view of Wood and further in view of  Williams, WO 2014/087555 Al, PCT/JP20 13/004608 (Williams).

Claim 2.	Bennett as modified by Wood teaches:
The method as recited in claim 1, wherein an asset semantic score for a respective asset is determined based on a quantity of the identified objects, scenes, and people from the first subset of the elements that appear in the respective asset. (Bennett, ¶¶ 21-22, 44, 60, presence or the number of occurrence of an element, e.g., an individual in images is a numerical score used for scoring an image)
Bennett as modified by Wood did not specifically teach wherein presenting the first asset more prominently than the second asset comprises showing, in the user interface, the first asset larger than the second asset.
Williams teaches wherein presenting the first asset more prominently than the second asset comprises showing, in the user interface, the first asset larger than the second asset. (Williams, ¶ 85, wherein a picture “may be displayed in a more prominent way, e.g. displayed first / on top of the page, or shown over a relatively larger sub-area of the screen than other images”)
Wood, ¶ 56, discloses that “for a hardcopy photo book, if an image has a higher emphasis score, then it should be allocated more space on a page of the photobook. In the instance where the output modality is a digital slideshow or other presentation designed for softcopy output, images having higher emphasis scores are allocated a greater amount of display time relative to images with lower emphasis scores”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein presenting the first asset more prominently than the second asset comprises showing, in the user interface, the first asset larger than the second asset because doing so would further increase usability of Bennett as modified by further allocating more space on a display designed for softcopy output for displaying an image with a score higher than other images larger and achieve the same predictable result of presenting a desired photo prominently.
Claims 10 and 16 are rejected under the same rationale as claim 2.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Bennett and Wood as applied to claims 1 and 3 above in view of Chang et al., Pub. No.: US 2017 /0185669 (Chang). 

Claim 4.	Bennett as modified taught the method as recited in claim 3.
Bennett as modified did not specifically teach but Chang teaches wherein the interaction scores are based on, for each respective asset in the media library, a number of times the respective asset is viewed, (Chang, ¶ 44, “interaction cues may include indications that the user, e.g., viewed particular multimedia multiple times, shared the multimedia, edited the multimedia, etc.”) a number of times the respective asset is played, (Chang, ¶¶ 34, 44, a multimedia gallery displays photos, videos, and music; thus, “viewed particular multimedia multiple times” suggests a video or music is played multiple times) whether each respective asset has been marked as a favorite, and (Chang, ¶ 79, a “like” feedback marks a particular multimedia as favorite) and a number of times the respective asset is shared with one or more other people (Chang, ¶ 44, “interaction cues may include indications that the user, e.g., viewed particular multimedia multiple times, shared the multimedia, edited the multimedia, etc.”)
Bennett as modified uses behavioral measures such as viewing time, magnification, editing, printing, or sharing for calculating a degree of significance, attractiveness, usefulness, or utility for any particular asset. Wood, ¶¶ 38, 40, 55. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the interaction scores are based on, for each respective asset in the media library, a number of times the respective asset is viewed, a number of times the respective asset is played, whether each respective asset has been marked as a favorite, and a number of times the respective asset is shared with one or more other people because doing so would further increase usability of the Bennett as modified by including desired interaction cues behavioral measures as taught by Bennett as modified and achieve the same predictable result of selecting a subset of assets based on the measures. 

Claims 6-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Bennett and Wood as applied to claims 1, 9 and 15 above in view of Marchesotti et al., Pub. No.: US 2012/0269441 (Marchesotti).

Claim 6.	Bennett as modified taught the method of claim 1 wherein the first assets of the media library rate within the first percentage of all assets for semantic score by user selected assets/all assets in ¶¶ 18, 22. Bennett as modified did not specifically teach a personal aesthetic score compared to a global aesthetic score in the context of claim 6.
Marchesotti teaches:
generating, by the computing device, a plurality of personal aesthetic scores using a first algorithm, one personal aesthetic score for each respective asset of the media library, wherein the first assets of the media library rate within the first percentage of all assets for asset semantic score and personal aesthetic score, and (Marchesotti ¶¶ 26, 28, 79-80, wherein images evaluated/scored by human viewers /global aesthetic score are used for scoring images/personal aesthetic score)     
wherein each personal aesthetic score rates how aesthetically pleasing a respective asset is compared to a global aesthetic, the global aesthetic representing a maximum aesthetic score possible using the first algorithm. (Marchesotti, ¶¶ 26, 28, 79-80, the score obtained from evaluating features “such as blur, graininess, contrast, saturation, color distribution, rule of thirds compliance, originality, use of complimentary colors, depth of field, appearance of pleasing shapes, image size, image aspect ratio, presence of red eyes or other artifacts, and the like” is represented as “a real value within a predefined range of maximum and minimum values, e.g., on a scale, for example, of from 0 to 1, where 0 represents the lowest image quality, i.e., a very bad image, and 1 represents the highest image quality, i.e., a very good image”)
Bennett as modified discloses using aesthetic measures for selecting an image. Wood, ¶¶ 56, 74.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for teachings generating, by the computing device, a plurality of personal aesthetic scores using a first algorithm, one personal aesthetic score for each respective asset of the media library, wherein the first assets of the media library rate within the first percentage of all assets for semantic score and personal aesthetic score, and wherein each personal aesthetic score rates how aesthetically pleasing a respective asset is compared to a global aesthetic, the global aesthetic representing a maximum aesthetic score possible using the first algorithm because doing so would provide for explicit details with respect to selecting an image based on the aesthetic features as well as content features in Bennett as modified.
Claims 13 and 19 are rejected under the same rationale as claim 6.

Claim 7.	The method as recited in claim 6, further comprising: determining, by the computing device, second assets of the media library that rate within the first percentage of all assets for asset semantic score or personal aesthetic score (Bennett, ¶¶ 18, 22-26, wherein desirable pictures are selected from user selected assets/all assets based on a desired threshold) and rate within a second percentage for asset semantic score and personal aesthetic score, wherein the first percentage is less than the second percentage; (Bennett, ¶¶ 18, 22-26, wherein desirable pictures are selected from user selected assets/all assets based on a desired threshold; Wood, ¶ 74, wherein selecting a flexible threshold would include an asset that would be “included in a given view if that would make the view more aesthetically pleasing according to aesthetic measures used by the embodiment”) and in response to a determination that no first assets correspond to a current view of the user interface, presenting, by the computing device, at least one of the second assets prominently in the user interface of the computing device. (Wood, ¶ 74, using a flexible threshold for selecting images to be included in a view would allow for presenting images that were not selected within a first threshold) 

Claim 8.	The method as recited in claim 6, further comprising: 
determining, by the computing device, a set of aesthetically pleasing assets that have personal aesthetic scores greater than a first threshold amount of the global aesthetic, wherein the first assets of the media library are selected from the set of aesthetically pleasing assets. (Marchesotti ¶¶ 26, 28, 80, wherein certain image features “such as blur, graininess, contrast, saturation, color distribution, rule of thirds compliance, originality, use of complimentary colors, depth of field, appearance of pleasing shapes, image size, image aspect ratio, presence of red eyes or other artifacts, and the like” are evaluated and scored by an algorithm which “predicts the image quality which would be perceived by a set of human viewers”; Wood, ¶ 74, the selected images are selected from the set of aesthetically pleasing images)
Claims 14 and 20 are rejected under the same rationale as claims 7 and 8.

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming 101 rejections. 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159